Exhibit 10.6

 

VIVAKOR, INC.

8 Technology #165
Irvine, CA 92618

 

November   9   2010

To Whom It May Concern:

SHARE CERTIFICATES

Please be advised that the shares registered in the name of Barclay Lyons, LLC
("Barclay") for Five Million (5,000,000) shares of common stock ("Stock") of
Vivakor, Inc., (the "Company"), are validly issued, free trading, fully-paid,
non-assessable with no restrictions. The Stock is issued based for $4,629.63 on
a per share price of $0.0009259 which equals Five Million (5,000,000) shares. It
is understood that neither the Company, nor the transfer agent, will take any
action to cancel or encumber the Stock or the share certificate representing the
Stock. The Company hereby indemnifies and holds harmless Barclay and any
brokerage and/or clearing firm working with Barclay against any all claims with
respect to the Stock and any reliance on the preceding sentence. These shares
are free and clear of any encumbrances.

Very Truly Yours,
Vivakor, Inc.

By:  /s/ MATT NICOSIA         

        Matt Nicosia

        Chief Executive Officer